Citation Nr: 1742100	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 2000 to June 2001, and on active duty from February 2003 to May 2004, with additional service in October 2007, to include service in Kuwait and Iraq.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office, and were remanded in September 2015 and October 2016.

In November 2014, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  Due to a recording error, a transcript of that hearing could not be produced and the Veteran elected to have another hearing.  The Veteran testified at another Board videoconference hearing before the undersigned VLJ in July 2016, and a transcript of that hearing is of record.

To the extent that additional evidence has been added to the record since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ), the Board finds such evidence is not pertinent to the claims on appeal and finds no prejudice in proceeding with adjudication.

The issue of entitlement to service connection for a left ankle disability has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has a current right hand disability, to include as a manifestation of an undiagnosed or chronic multisymptom illness. 

2.  The probative, competent evidence is against a finding that the Veteran has a bilateral wrist disability related to service, to include as a manifestation of an undiagnosed or chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for entitlement to service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in December 2016 the Veteran's representative made general allegations that the November 2016 VA examinations and opinions are inadequate.  However, the Board finds that the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion as to the matters at hand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  When considered in conjunction with the other evidence of record, the Board finds the November 2016 opinions are adequate.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).


Right Hand Disability

The Veteran asserts that he has a right hand disability as a result of an in-service injury.

While the record reflects that the Veteran has complained of right hand pain and weakness, the evidence does not demonstrate a current disability during the pendency of the appeal.  

The Veteran first underwent VA examination in connection with this claim in September 2013.  The examiner related the Veteran's account of injuring the index and middle fingers of his right hand during service, after which he wore a splint for short time.  The Veteran further reported that his fingers bothered him when grasping objects with the right hand.  Upon examination, the examiner opined that the Veteran had no hand or finger condition.  X-rays conducted in conjunction with the examination revealed no abnormality, and testing demonstrated no limitation in range of motion and no muscle weakness although there was tenderness or pain on palpation.  

The Veteran again underwent VA examination in connection with his claim in November 2016, at which point the examiner again found that the Veteran did not have a current disability of the right hand.  Recent x-rays revealed no acute abnormality, and range of motion and muscle strength tests were normal.  The examiner found no pathology.  The examiner opined that there were no objective indications of chronic disability that could be attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness, but that the Veteran's reported symptoms were most consistent with episodic overuse of the right hand.

Upon review, the Board finds that the only evidence to suggest the existence of a right hand disability is the contention of the Veteran that he has pain.  However, pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran has contended that he has a right hand disability, he has not shown that he has specialized training sufficient to diagnose a hand disability or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report hand pain, the diagnosis of a hand disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a right hand disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

The Board has also considered the contention that the Veteran's right hand pain may be a manifestation of an undiagnosed or chronic multisymptom illness, but finds that the preponderance of the evidence is against such a finding.  In that regard, the November 2016 VA examiner opined that there were no objective indications of chronic disability that could be attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness but, rather, that the Veteran's pain is likely attributable to overuse of the right hand.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a right hand disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Bilateral Wrist Disability

The Veteran also asserts that he has a bilateral wrist disability related to service.  He has contended that he injured his right wrist in the same event during which he injured his right hand, and that his left wrist has become disabled as a result of compensating for the right wrist.  

The Veteran first underwent VA examination in connection with this claim in September 2013.  The examiner noted an in-service complaint of right wrist pain in September 2003 with a normal x-ray, as well as the reported injury.  Upon examination, right wrist x-rays were normal, as were bilateral range of motion and strength tests.  Accordingly, the examiner found no evidence of a current disability, although the Veteran complained of right wrist pain.  

The Veteran again underwent VA examination in connection with his claim in November 2016.  The examiner diagnosed early osteoarthritis of the right wrist and decreased range of motion in both wrists.  The examiner stated there was no pain the left wrist noted on examination and no additional contributing factors to disability.  The examiner also noted negative ulnar variance in both wrists, but indicated that this was not a pathological diagnosis and was found in normal wrists.  The examiner ultimately opined that it was less likely than not that any wrist condition was related to service.  In that regard, the examiner indicated that there was a mention of right wrist pain in the Veteran's service treatment records, but no indication of a trauma or a chronic condition.  X-rays performed on the right wrist during service were normal.  The examiner further reported that the medical records did not support the presence of a chronic pathological condition to either wrist while in service, or continuity of a chronic condition in the years following service until 2013.  

The Board finds the November 2016 opinion highly probative as it was made by a medical professional after examination of the Veteran and review of the relevant evidence including the Veteran's statements.  In addition, a clear rationale for the negative opinion was provided and the opinion is consistent with the other evidence of record.  The Veteran has not submitted any medical evidence to the contrary.  Thus, the preponderance of the evidence is against a finding that the right wrist osteoarthritis is related to service. 

Furthermore, the Veteran's right wrist osteoarthritis did not manifest in or within one year of service.  X-rays conducted in September 2013 were normal, and the November 2016 examiner opined indicated that the condition was "early" osteoarthritis.  Accordingly, service connection may not be granted on a presumptive basis pursuant to 38 C.F.R. § 3.307 and § 3.309.  

Consideration has been given to the Veteran's lay statements regarding his wrist pain and limitation of motion but, as noted above, he has not shown that he has specialized training sufficient to diagnose a wrist disability or determine its etiology.  See Jandreau, 492 F.3d at 1376-77.

The Board has also considered the contention that the Veteran's wrist pain may be a manifestation of an undiagnosed or chronic multisymptom illness, but finds that the preponderance of the evidence is against such a finding.  In that regard, the Veteran's right wrist pain is attributable to osteoarthritis, and there is no objective indication of chronic disability in the left wrist that could be attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness.  

The Board recognizes that joint pain by regulation is a sign or symptom that may be a manifestation of an undiagnosed illness or medically explained chronic multisymptom illness.  38 C.F.R. § 3.317(b).  No left wrist pain was found on examination in 2013 or 2016.  Thus, the Veteran's subjective complaints of left wrist pain do not meet the requirement of "objective indications of a qualifying chronic disability" in light of the examiner's findings related to pain on examination.  38 C.F.R. § 3.317(a)(1), (3).  The examiners described no other signs of disability, but the 2016 examiner did note a slightly reduced range of motion in the wrists.  The Board finds the reduced ranges of motion do not constitute signs or symptoms of undiagnosed illness or a medically unexplained chronic multisymptom illness.  Reduced range of motion is not one of the signs or symptoms noted in the controlling regulation.  38 C.F.R. § 3.317(b).  The regulatory list is not exhaustive; however, reduced range of motion is not like or similar to any of the listed signs and symptoms.  In addition, any disability must manifest to a degree of 10 percent or more for service connection to be warranted pursuant to § 3.317.  38 C.F.R. § 3.317(a)(1)(i).  To warrant a 10 percent rating, limitation of wrist motion must be manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  Here, both wrists had dorsiflexion to 70 degrees, the left wrist had palmar flexion to 70 degrees, and the right wrist had palmar flexion to 67 degrees.  These findings do not warrant a 10 percent rating.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for a bilateral wrist disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied.  


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered with respect to the remaining issue on appeal.

In that regard, the Veteran has asserted that his right ankle disability is caused or aggravated by a left ankle disability, the claim for service connection of which is referred above.  As such, these claims are inextricably intertwined and the claim for entitlement to service connection for a right ankle disability must be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Furthermore, in order to prevent further delay, the Board also finds that if, and only if, entitlement to service connection for a left ankle disability is awarded upon remand, an additional opinion should be obtained which addresses any relationship between the Veteran's claimed right ankle disability and the left ankle disability.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the pending claim for entitlement to service connection for a left ankle disability.

2.  If, and only if, service connection for a left ankle disability is awarded, send the claims file to a VA examiner for an opinion with regard to the Veteran's claim for entitlement to service connection for a right ankle disability.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, such should be scheduled.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a right ankle disability is (a) caused by; or (b) has been worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the service-connected left ankle disability.  If the examiner finds that any disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the left ankle disability. 

A complete medical rationale must be provided for any opinion expressed.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


